Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 22, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 102/103
I.	Claim(s) 16 stands rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa et al. (US Patent No. 4,942,379).
	Regarding claim 16, Ogawa teaches a method, comprising:
• electroplating a first metal film onto a surface of a niobium-titanium substrate (= Cu
was coated over the entire surface of the NbTi layer by electrodeposition); 
• electroplating a second metal film onto the first metal film; and 
• electroplating a third metal film onto the second metal film (= three layers in the case 
of the 50 µm thick NbTi layers) [col. 7, lines 25-32].
The method of Ogawa differs from the instant invention because Ogawa does not disclose wherein the niobium-titanium substrate comprises at least one of a niobium-titanium 
sheath or a niobium-titanium wire.
	Ogawa teaches that:

The superconductive layer 3 of the shielding member 1 has the Meissner effect (perfect diamagnetism) and the diamagnetism in the mixed condition of the superconduction and normal conduction. In other words, the magnetic field is repulsed by these inherent characteristics of the superconductive member and is prevented from passing. When a plurality of the shielding members 1 are laminated, the above-mentioned two shielding effects are combined and the magnetic field is shut off by the shielding members 1 one after another. As a 
result, the magnetic field is completely prevented from passing into the space inside the object to be shielded (col. 5, line 61 to col. 6, line 4).

	The invention as a whole would have been anticipated or obvious to one having 
ordinary skill in the art before the effective filing date of the claimed invention because the NbTi superconductive layer shields magnetic fields. 
The shielding of the magnetic fields by the NbTi superconductive layer makes the NbTi superconductive layer a sheath.
Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

Claim Rejections - 35 USC § 103
I.	Claim 16 has been rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US Patent No. 4,964,967) in view of Young (US Patent No. 4,686,017). 
	The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Young has been withdrawn in view of Applicant’s amendment.

II.	Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto 

et al. (US Patent No. 4,964,967) in view of Young (US Patent No. 4,686,017) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,”  Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Young as applied to claim 16 above, and further in view of Raja et al. and Baker et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 18 has been rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US Patent No. 4,964,967) in view of Young (US Patent No. 4,686,017) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).
	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Young as applied to claim 16 above, and further in view of Raja et al. and CN 102173449 (‘449) has been withdrawn in view of Applicant’s amendment.
	
IV.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US Patent No. 4,964,967) in view of Young (US Patent No. 4,686,017) as applied to claim 16 above, and further in view of Chinda et al. (US Patent Application Publication No. 2006/0225918 A1).

	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Young as applied to claim 16 above, and further in view of Chinda et al. has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference(s) to JP 07-094624.  Rejections based on the newly cited reference(s) follow.

Continued Response
Claim Rejections - 35 USC § 103
I.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,” Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	Ogawa is as applied above and incorporated herein.
Regarding claim 17, the method of Ogawa differs from the instant invention because Ogawa does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel.
	Ogawa teaches that the NbTi superconductive layer was rolled into a specified 

thickness (col. 7, lines 25-26).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and 
polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal substrates do not need to be removed in order for the valve metal substrate to be used in the invention (page 2, [0034]).

	Baker teaches that in many cases, the plating of metals is preceded by a polishing operation in which a flexible polishing wheel is used (page 483, lines 13-14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Ogawa by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel because polishing with a flexible polishing wheel aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).
	Ogawa is as applied above and incorporated herein.
	Regarding claim 18, the method of Ogawa differs from the instant invention because Ogawa does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution.
Ogawa teaches that the NbTi superconductive layer was rolled into a specified 
thickness (col. 7, lines 25-26).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal substrates do not need to be removed in order for the valve metal substrate to be used in the invention (page 2, [0034]).


	CN ‘449 teaches:

(a) First, pre-treat the titanium sheet: the cut titanium sheet (thickness 1.0mm, purity 99.5%) is polished with No. 100, No. 400 and No. 800 sandpaper, and then degreasing treatment; the pickling process can be 8 %-10% oxalic acid micro-boiling treatment for 60-90min or 1:1 hydrochloric acid at 75-85℃ for 10-15min, rinse with distilled water and blow dry with inert gas such as nitrogen, argon, etc. (ƿ [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Ogawa by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution because polishing with No. 100, No. 400 and No. 800 sandpaper and pickling in 1:1 hydrochloric acid aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent No. 4,942,379) as applied to claim 16 above, and further in view of Chinda et al. (US 

Patent Application Publication No. 2006/0225918 A1).
Ogawa is as applied above and incorporated herein.
Regarding claim 19, the method of Ogawa differs from the instant invention because Ogawa does not disclose soldering a metal surface to at least one of the first metal film, the second metal film, or the third metal film.
Ogawa teaches when joining the superconductive materials with the metallic cylinder 8 and when joining the superconductive materials with each other, a commercially available adhesive can be used as well as a pressure joining method using a low melting point metal (col. 5, lines 37-42). 
As another example, a net tape including a superconductive wire material is wound on a cylindrical core material and joined using Wood’s metal or solder. This shield has numerous junctions and its magnetic field shielding effect reduces secularly due to the electrical resistance generated at the junctions (col. 2, lines 20-25).

 	Chinda teaches that taking account of soldering of this electronic device 200, first plating film 104 comprises a single layer of an elemental substance of gold, silver, copper, nickel, palladium, tin, rhodium, cobalt, or their alloy, or a stacked layer thereof, while the first insulating substance comprises a solder resist or a photo solder resist (page 6, [0128]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Ogawa by soldering a metal surface to at least one of the first metal film, the second metal film, or the third metal film because soldering joins a stacked layer of copper to a metallic cylinder or with each other.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017).
Regarding claim 16, JP ‘624 teaches a method, comprising: 
• plating a first metal film (= the copper plating layer 6) onto a surface of a substrate (= the active metal metallized layer 5b may be composed of a brazing material containing at least one active metal selected from Ti, Zr, Hf and Nb); 
• plating a second metal film onto the first metal film (= the nickel plating layer 7); and 
• plating a third metal film onto the second metal film (= the gold plating layer 8),
wherein the substrate comprises at least one of a sheath or a wire (= the active metal metallized layer 5b may be composed of a brazing material containing at least one active metal selected from Ti, Zr, Hf and Nb) [page 2, “Summary”]. 
The method of JP ‘624 differs from the instant invention because JP ‘624 does not 
disclose the following:
(i)	Wherein the substrate is a niobium-titanium substrate.

JP ‘624 teaches that the active metal metallized layer 5b may be composed of a brazing 
material containing at least one active metal selected from Ti, Zr, Hf and Nb (page 2, “Summary”).
	EP ‘284 teaches that a metal plate is joined to a ceramic substrate through a brazing material containing at least one active metal selected from a group consisting of Ti, Zr , Hf and Nb (page 2, [0017]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate described by JP ‘624 with wherein the substrate is a niobium-titanium substrate because an active material layer comprising Ti and Nb is a material used for brazing.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
(ii)	Wherein the plating is electroplating.
	JP ‘624 teaches copper, nickel and gold plating layers (page 2, “Summary”).
	Young teaches electrolytic baths that can be employed to deposit one or more metals on or remove one or more metals from conductive substrates (col. 8, lines 14-16).
The substrate employed in plating, forming and electrowinning operations can be any electrically conductive metallic or non-metallic material such as plastic, leather, wood, plaster, rubber, glass and other ceramics, all conductive metals and alloys, including iron, chromium, nickel, copper, aluminum, magnesium, zinc, titanium, zirconium, tantalum, niobium, molybdenum, 

tungsten and alloys of these metals, especially the ferrous alloys such as mild steel, high carbon steel and stainless steels. The metals and metal alloys are typically employed as substrates in electrolytic polishing, machining, roughening, and anodizing (col. 8, lines 52-63).

Plating metals typically employed in electroplating, forming and electrowinning include all metal ions which are platable on a cathode and which are soluble in the electrolytic bath including, for example, titanium, zinc, chromium, nickel, aluminum, gold, silver, indium, iron, copper, lead, platinum, palladium, rhodium, ruthenium, iridium, osmium, tin, and various alloys of these and other metals including tin-cobalt, tin-zinc, tungsten-cobalt, gold-molybdenum, chromium-molybdenum, silver-rhenium, brass, bronze, various other gold alloys, lead-tin, nickel-iron, tin-nickel, etc. (col. 8, line 64 to col. 9, line 6).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating described by JP ‘624 with wherein the plating is electroplating because nickel, gold and copper are metals that are electroplatable onto a niobium-titanium alloy substrate.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 19, JP ‘624 teaches soldering a metal surface to at least one of the first 
metal film, the second metal film, or the third metal film (= further, a wire bonding is formed by forming a gold (Au) plating layer having a thickness of about 1 to 5 μm on the outermost surface of the Cu plating layer and/or the Ni plating layer. Since the soldering property is greatly improved and the solder wetting property is improved, the solder bonding property of the 

semiconductor element and the terminal component is greatly improved) [page 9, lines 16-27].

V.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and Baker et al. (“An Experimental Study of Metal Polishing by Flexible Polishing Wheels,” Transactions of the Electrochemical Society (1931), Vol. 59, No. 1, pp. 483-498).
	JP ‘624, EP ‘284 and Young are as applied above and incorporated herein.
Regarding claim 17, the method of JP ‘624 differs from the instant invention because JP ‘624 does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel.  
	JP ‘624 teaches that the active metal metallized layer 5b may be composed of a brazing material containing at least one active metal selected from Ti, Zr, Hf and Nb (page 2, “Summary”).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal 
substrates do not need to be removed in order for the valve metal substrate to be used in the 

invention (page 2, [0034]).


	Baker teaches that in many cases, the plating of metals is preceded by a polishing operation in which a flexible polishing wheel is used (page 483, lines 13-14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘624 by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises polishing the surface of the niobium-titanium substrate using a mechanical polishing wheel because polishing with a flexible polishing wheel aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VI.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above, and further in view of Raja et al. (US Patent Application Publication No. 2009/0082865 A1) and CN 102173449 (‘449).

	JP ‘624, EP ‘284 and Young are as applied above and incorporated herein.
Regarding claim 18, the method of Hashimoto differs from the instant invention because Hashimoto does not disclose preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution.
	JP ‘624 teaches that the active metal metallized layer 5b may be composed of a brazing material containing at least one active metal selected from Ti, Zr, Hf and Nb (page 2, “Summary”).
Raja teaches that:
The valve metal substrate may be cleaned and polished using standard metallographic cleaning and polishing techniques. For example, the valve metal substrate may be chemical mechanically polished as known in the art. Preferably, the valve metal surface may be incrementally polished by utilizing 120 grit emery paper down to 1200 grit emery paper followed by wet polishing in a 15 micron alumina slurry. After polishing, the valve metal substrate is thoroughly washed with distilled water and sonicated for about 10 minutes in isopropyl alcohol as known in the art. Performing such optional cleaning and polishing aids in consistency of the valve metal substrates used in the invention, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces). It is noted that any native oxides on the valve metal substrates do not need to be removed in order for the valve metal substrate to be used in the 
invention (page 2, [0034]).

	CN ‘449 teaches:

(a) First, pre-treat the titanium sheet: the cut titanium sheet (thickness 1.0mm, purity 99.5%) is polished with No. 100, No. 400 and No. 800 sandpaper, and then degreasing treatment; the pickling process can be 8 %-10% oxalic acid micro-boiling treatment for 60-90min or 1:1 hydrochloric acid at 75-85℃ for 10-15min, rinse with distilled water and blow dry with inert gas such as nitrogen, argon, etc. (ƿ [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the method described by JP ‘624 by preparing the surface of the niobium-titanium substrate, resulting in a prepared surface, wherein the preparing comprises sanding the surface of the niobium-titanium substrate, and wherein the preparing further comprises dipping the surface of the niobium-titanium substrate in a hydrochloric acid solution because polishing with No. 100, No. 400 and No. 800 sandpaper and pickling in 1:1 hydrochloric acid aids in the consistency of valve metal substrates, that is, it ensures the valve metal substrates have uniform starting points (e.g., planar surfaces).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VII.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-094624 (‘624) in view of EP 0 895 284 (‘284) and Young (US 4,686,017) as applied to claims 16 and 19 above.
	JP ‘624, EP ‘284 and Young are as applied above and incorporated 
Regarding claim 20, the method of JP ‘624 differs from the instant invention because JP ‘624 does not disclose wherein: 216/859,363the first metal film comprises nickel; the second metal film comprises copper; and the third metal film comprises gold.

	JP ‘624 teaches a copper plating layer 6, a nickel plating layer and a gold plating layer 8 (page 2, “Summary”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘624 with  wherein 216/859,363the first metal film comprises nickel and the second metal film comprises copper because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144).

Response to Arguments
	Applicant states that Claim 16 is amended to include the elements of claim 20 that recite “wherein the niobium-titanium substrate comprises at least one of a niobium-titanium sheath or a niobium-titanium wire” (emphasis added). The Office Action admits that Ogawa fails to disclose, teach or suggest the elements of claim 20 that are now recited in claim 16.
In response, Ogawa teaches that the NbTi superconductive layer shields magnetic fields (col. 5, line 61 to col. 6, line 4). 
The shielding of the magnetic fields by the NbTi superconductive layer makes the NbTi superconductive layer a sheath.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 7, 2022